DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.  Accordingly, Claims 1-21 are pending in this application.  Claims 1-6, 9, 13, 16, and 18 have been amended.  Claims 1, 9, and 16 are Independent Claims.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claim 1 and equivalent Independent Claims 9 and 16.  Specifically, the prior art does not disclose:
“wherein the second file set includes established files and unestablished files stored therein, the established files including ready for synchronization files and not ready for synchronization files, the ready for synchronization files including approved synchronization files that are approved by a set of synchronization rules and not approved files, and the approved synchronization files include target files for synchronization.”
Brezak (PG Pub. No. 2006/0242206 A1), is directed toward a system and method of peer to peer synchronization of files (see Brezak, Abstract).  Brezak allows a user to designate files for sharing and synchronization across a plurality of systems (see Brezak, paragraph [0006], for a system and method for peer to peer synchronization of files, in which each of a user’s designated machines may host or contain a sync engine or sync logic enabling those machines to independently discover, connect to and manage the user’s desired set of shared files).  Accordingly, Brezak allows the user to designate files for synchronization.  However, while designating a file for synchronization is cited by the Specification as an example of establishing a file, designating a file as ready for synchronization, and approving a file for synchronization in accordance with synchronization rules, Brezak does not contemplate designating files as established but not ready for synchronization, established and ready for synchronization but not approved for synchronization, or established, ready for synchronization, and approved for synchronization but not a synchronization target.
Dependent Claims 2-8, 10-15, and 17-21, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Brzezinski (PG Pub. No. 2010/0063670 A1), which discloses synchronizing a remote source with an in-vehicle control system.
Brezak (PG Pub. No. 2006/0242206 A1), which discloses a system and method for peer to peer synchronization of files.
Parkinson (PG Pub. No. 2015/0370827 A1), which concerns synchronizing file updates between two cloud controllers.
Boothby (US Patent No. 6,330,568 B1), which discloses a method for synchronizing databases.
Ellman (US Patent No. 7,363,330 B1), which discloses a work monitor with file synchronization.
Durgin (PG Pub. No. 2007/0088707 A1), which discloses providing extensible software components within a distributed synchronization system.
Schmidt-Karaca (PG Pub. No. 2005/0289350 A1), which discloses secure synchronization between an enterprise system and a device.
Kim (US Patent No. 7,849,257 B1), which discloses a system for storing and retrieving data.
Houston (PG Pub. No. 2014/0337482 A1), which discloses network folder synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        



























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161